Title: From Alexander Hamilton to John H. Buell and Jonathan Cass, 18 March 1800
From: Hamilton, Alexander
To: Buell, John H.,Cass, Jonathan


          
            Sir,
            New York March 18. 1800
          
          It is my intention that the Recruits the different detachments under your command may have recruited inlisted, shall be early in the next month ordered to join their Regiments. You will therefore direct them to meet at the District Rendezvous, that they may be in readiness to proceed.
          with true consideration &
          Majors Cass & Buell.
        